Exhibit 99.1 FOR IMMEDIATE RELEASE IRIDEX Reports 2016 First Quarter Results Record First Quarter Revenues Revenues Up 11 Percent Versus First Quarter of 2015 Mountain View, CA. – May 5, 2016 – IRIDEX Corporation (Nasdaq: IRIX) today reported financial results for the first quarter ended April 2, 2016. · Revenues were $11.9 million for the first quarter of 2016, up 11 percent from $10.8 million for the 2015 first quarter and a record for first quarter revenues. · Gross margin for the 2016 first quarter was 44.4 percent compared to 50.1 percent for the first quarter of the prior year. · Operating income for the 2016 first quarter was $0.2 million compared to $0.4 million for the 2015 first quarter. · Net income for the first quarter of 2016 was $0.1 million, or $0.01 per diluted share, compared to $0.2 million, or $0.02 per diluted share, for the prior year period. · Guidance: The Company expects revenue growth for the full year 2016 to be in the low double-digits, with increasing rates of growth in the second half of the year as the installed base of Cyclo G6™ systems grows, driving an increase in revenues of the Company’s consumable probes. For the second quarter of 2016, the Company anticipates revenues of $11.6 million to $11.9 million and operating expenses to be $5.3 million to $5.6 million. President and CEO Will Moore said, “Our strong first-quarter results show the significant progress we’ve made on executing our strategic plan of building a strong business foundation and providing innovative, value-based medical solutions to the global ophthalmology market. IRIDEX delivered record first-quarter revenue of $11.9 million, up 11 percent year-over-year, driven by sales of our legacy laser consoles, MicroPulse® lasers and Cyclo G6 glaucoma laser system. Continuing to exceed our expectations, the Cyclo G6 system generated a high level of demand in the first quarter and is rapidly becoming a breakthrough business for the Company as excitement in the glaucoma community over its competitive advantages drives our success in penetrating the large and growing market. With the growing demand for our brand and innovative products, we are confident the continued execution of our strategic plan will position IRIDEX to successfully capture revenue and growth opportunities in 2016 and beyond.” Moore continued, “Looking forward, we remain focused on providing effective therapy to the growing retinal disease and glaucoma markets and expect to continue to invest in capacity to support our growth and gain market share. Later this year, we plan to introduce additional specialty probes for the Cyclo G6 systems, adding flexibility for physicians and greater revenue potential for the platform. In the years ahead, we expect the growth engines within our business to remain solid as we aim to create a large and growing installed base for our products treating glaucoma and retinal diseases, providing stronger gross margins with our recurring revenue stream. We are well positioned to deliver our value-based treatment to the large and growing global glaucoma market and capture the international market opportunity as we roll out the Cyclo G6 systems for European commercialization.
